Case 3:20-cv-00731-TAD-KLH Document 15 Filed 09/23/20 Page 1 of 1 PageID #: 73




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

PAULA BRADFORD GINES                                       CIVIL ACTION NO. 20-0731

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

U. S. BUREAU OF PRISONS                                    MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 13] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Paula Bradford

Gines’ Petition is DISMISSED WITHOUT PREJUDICE AS MOOT.

       MONROE, LOUISIANA, this 23rd day of September, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
